Exhibit 10.3

Execution Version

GUARANTY

GUARANTY AGREEMENT (this “Guaranty”), dated as of October 18, 2013, by and among
the Persons listed on the signature pages hereof under the caption “Guarantors,”
any additional Persons that may become Guarantors hereunder pursuant to a duly
executed joinder agreement in the form attached as Exhibit A hereto (each an
“Additional Guarantor,” collectively, the “Additional Guarantors” and together
with the Guarantors as of the date hereof, the “Guarantors” and each, a
“Guarantor”) and Barclays Bank PLC, as administrative agent (in such capacity,
the “Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).

Reference is made to that certain Credit Agreement, dated as of October 18, 2013
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Gentiva Health
Services, Inc. a Delaware corporation (the “Borrower”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and Barclays Bank PLC, as Administrative Agent, Swing Line Lender and L/C
Issuer. Capitalized terms used and not defined herein (including, without
limitation, the term “Obligations,” as used in Section 1 and elsewhere herein)
are used with the meanings assigned to such terms in the Credit Agreement.

The Lenders have agreed to make Loans to the Borrower, and the L/C Issuer has
agreed to issue Letters of Credit for the account of the Borrower or its
Subsidiaries, in each case pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement. Each Guarantor is a Subsidiary of
the Borrower and acknowledges that it has derived and will derive substantial
benefit from the making of the Loans by the Lenders to the Borrower and the
issuance of the Letters of Credit by the L/C Issuer for the account of the
Borrower or its Subsidiaries. As consideration therefor and in order to induce
the Lenders to make Loans and the L/C Issuer to issue Letters of Credit, each
Guarantor is willing to execute this Guaranty.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guaranty. Each Guarantor hereby absolutely and unconditionally,
jointly and severally, guarantees, as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Obligations, whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of the Borrower to the Secured Parties, and whether arising hereunder
or under any other Loan Document, any Secured Cash Management Agreement or any
Secured Hedge Agreement (including all renewals, extensions, amendments and
other modifications thereof and all reasonable and documented costs, attorneys’
fees and expenses incurred by the Secured Parties in connection with the
collection or enforcement thereof (but limited to one firm of counsel for all
Secured Parties, taken as a whole, and if necessary, one firm of local counsel
in each applicable jurisdiction (which may include one firm of special counsel
acting in multiple jurisdictions) and, solely in the case of an actual or
perceived conflict of interest, one additional counsel in each applicable
material jurisdiction to the affected Persons)). The Register showing the amount
of the Obligations shall be admissible in evidence in any action or proceeding,
and



--------------------------------------------------------------------------------

shall be binding upon each Guarantor, and conclusive (absent manifest error) for
the purpose of establishing the amount of the Obligations. This Guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Obligations or any instrument or agreement evidencing any Obligations, or by
the existence, validity, enforceability, perfection, non-perfection or extent of
any collateral therefor, or by any fact or circumstance relating to the
Obligations which might otherwise constitute a defense to the obligations of the
Guarantors under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses (other than the defense of payment and the benefit of any statute of
limitations) it may now have or hereafter acquire in any way relating to any or
all of the foregoing. It is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder
which shall remain absolute and unconditional under any and all circumstances as
described above:

(a) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of the Loan Documents, if
any, or any other agreement or instrument referred to herein or therein shall be
done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be amended in any respect, or any right under the Loan
Documents or any other agreement or instrument referred to herein or therein
shall be amended or waived in any respect or any other guarantee of any of the
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(d) any Lien or security interest granted to, or in favor of, the L/C Issuer or
any Lender or the Administrative Agent as security for any of the Obligations
shall fail to be perfected; or

(e) the release of any other Guarantor.

This Guaranty shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to any right of offset with respect to the
Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrower or against any other person
which may be or become liable in respect of all or any part of the Obligations
or against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guaranty shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and permitted assigns thereof, and shall inure to the benefit
of the Secured Parties, and their respective successors and permitted assigns,
notwithstanding that from time to time during the term of this Guaranty there
may be no Obligations (other than unmatured contingent indemnification
obligations) outstanding.

SECTION 2. Remedies. The Guarantors, jointly and severally, agree that, as
between the Guarantors and the Lenders, the Obligations, if any, may be declared
to be forthwith

 

-2-



--------------------------------------------------------------------------------

due and payable (and shall be deemed to have become automatically due and
payable in the circumstances provided in Section 8.01 of the Credit Agreement)
for purposes of Section 1, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 1.

SECTION 3. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that this Guaranty constitutes an instrument for the payment of
money, and consents and agrees that any Lender or the Administrative Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 4. Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of the Guarantors under this Guaranty or which, but for this provision,
might operate as a discharge of the Guarantors.

SECTION 5. Waiver. To the fullest extent permitted by applicable law, each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Obligations, and
all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Obligations. Each Guarantor waives any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Obligations and notice of or proof of reliance by any Secured Party
upon this Guaranty or acceptance of this Guaranty, and the Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred in reliance upon this Guaranty, and all dealings between the Borrower
and the Secured Parties shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guaranty. To the fullest extent permitted
by applicable law, the Guaranty of each Guarantor hereunder shall not be
affected by (a) the failure of any Loan Party to assert any claim or demand or
to enforce or exercise any right or remedy against the Borrower or any Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise; (b) any extension, renewal or increase of or in any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or any
release from, any of the terms or provisions of this Guaranty, the Credit
Agreement, any other Loan Document, any guarantee or any other agreement or
instrument, including with respect to any Guarantor under the Loan Documents;
(d) the release of (or the failure to perfect a security interest in) any of the
security held by or on behalf of the

 

-3-



--------------------------------------------------------------------------------

Administrative Agent or any other Secured Party; or (e) the failure or delay of
any Secured Party to exercise any right or remedy against the Borrower or any
Guarantor of the Obligations. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrower; (b) any defense
based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) any right to proceed against the
Borrower, proceed against or exhaust any security for the Obligations, or pursue
any other remedy in the power of any Secured Party whatsoever; (d) any benefit
of and any right to participate in any security now or hereafter held by any
Secured Party; and (e) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties.

SECTION 6. Security. Each Guarantor authorizes the Administrative Agent to
(a) take and hold security for the payment of this Guaranty and the Obligations
and exchange, enforce, waive and release any such security pursuant to the terms
of any other Loan Documents; (b) apply such security and direct the order or
manner of sale thereof as it in its sole discretion may determine subject to the
terms of any other Loan Documents; and (c) release or substitute any one or more
endorsees, other Guarantors or other obligors pursuant to the terms of any other
Loan Documents. In no event shall this Section 6 require any Guarantor to grant
security, except as required by the terms of the Loan Documents.

SECTION 7. Guaranty of Payment. Each Guarantor further agrees that its guarantee
constitutes a guarantee of payment when due and not of collection, and, to the
fullest extent permitted by applicable law, waives any right to require that any
resort be had by the Administrative Agent or any other Secured Party to any of
the security held for payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of the Borrower or any other person. This Guaranty is a
continuing guarantee of payment, and shall apply to all Obligations whenever
arising.

SECTION 8. No Discharge or Diminishment of Guaranty. To the fullest extent
permitted by applicable law and except as otherwise expressly provided in this
Guaranty, the Obligations of each Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
(a) the payment in full in cash of the principal of and interest accrued on the
Obligations (other than the aggregate Outstanding Amount of all L/C
Obligations), (b) the payment in full in cash of all fees, expenses and other
amounts due and payable which constituted Obligations (other than the aggregate
Outstanding Amount of all L/C Obligations), (c) the Commitments having expired
or irrevocably been terminated and (d) the aggregate Outstanding Amount of all
L/C Obligations having been Cash Collateralized (clauses (a) through
(d) collectively, “Full Satisfaction of the Obligations”)), including any claim
of waiver, release, surrender, alteration or compromise of any of the
Obligations (other than contingent liabilities that are not yet due and
payable), and shall not be subject to any defense (other than a defense of
payment and the benefit of any statute of limitations) or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall,
to the fullest extent permitted by applicable law, not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other

 

-4-



--------------------------------------------------------------------------------

Secured Party to assert any claim or demand or to enforce any remedy under the
Credit Agreement, any other Loan Document, any guarantee or any other agreement
or instrument, by any amendment, waiver or modification of any provision of the
Credit Agreement or any other Loan Document or other agreement or instrument, by
any default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act, omission or delay to do any other act that may
or might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the Full Satisfaction of the Obligations) or which would
impair or eliminate any right of any Guarantor to subrogation.

SECTION 9. Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor waives any defense based on or arising out of the
unenforceability of the Obligations or any part thereof from any cause or the
cessation from any cause of the liability (other than Full Satisfaction of the
Obligations) of the Borrower or any other person. Subject to the terms of the
other Loan Documents, the Administrative Agent and the other Secured Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with the Borrower or any other
Guarantor or exercise any other right or remedy available to them against the
Borrower or any other Guarantor, without affecting or impairing in any way the
liability of each Guarantor hereunder except to the extent of the Full
Satisfaction of the Obligations. Pursuant to and to the fullest extent permitted
by applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of each Guarantor against the Borrower or any other Guarantor or any
security.

SECTION 10. Agreement to Pay; Subrogation; Subordination. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against each Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Secured Party as designated thereby in cash an amount equal
to the unpaid principal amount of such Obligations then due, together with
accrued and unpaid interest and fees on such Obligations. The Guarantors shall
not exercise any right of subrogation, contribution, indemnity, reimbursement or
similar rights with respect to any payment made under this Guaranty until the
Full Satisfaction of the Obligations. If any amounts are paid to the Guarantors
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured. In addition, each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to any Guarantor as subrogee of the Secured Parties or resulting
from such Guarantor’s performance under this Guaranty, to the Full Satisfaction
of the Obligations. If the Secured Parties so request, any such obligation or
indebtedness of the Borrower to the Guarantors shall be enforced and performance
received by the Guarantors as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Obligations,
but without reducing or affecting in any manner the liability of the Guarantors
under this Guaranty.

 

-5-



--------------------------------------------------------------------------------

SECTION 11. Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against each Guarantor to enforce this Guaranty whether or
not the Borrower or any other person or entity is joined as a party.

SECTION 12. Stay of Acceleration. If acceleration of the time for payment of any
of the Obligations is stayed, in connection with any case commenced by or
against the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Guarantors immediately upon demand
by the Secured Parties.

SECTION 13. Condition of Borrower. Each Guarantor hereby acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other Guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
Guarantors as such Guarantor requires, and that none of the Secured Parties has
any duty, and each Guarantor is not relying on the Secured Parties at any time,
to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Borrower or any other Guarantor (each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

SECTION 14. General Limitation on Guaranty Obligations; Right of Contribution.
In any action or proceeding involving any state corporate law, or any state,
Federal or foreign bankruptcy, insolvency, reorganization, fraudulent transfer,
fraudulent conveyance or other law affecting the rights of creditors generally,
if the obligations of any Guarantor under this Guaranty would otherwise be held
or determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under this Guaranty, then, notwithstanding any other provision herein or in any
other Loan Document to the contrary, the amount of such liability shall, without
any further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. Each Guarantor hereby agrees to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder (including by way of set off rights being exercised against it), such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder who has not paid its proportionate share of such
payment. Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 10 hereof. Other than with respect to instances where
the obligations of any Guarantor under this Guaranty would be held or determined
to be void, voidable, invalid or unenforceable, or subordinated to the claims of
any other creditors, on account of the amount of its liability under this
Guaranty, due to any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency, reorganization, fraudulent
transfer, fraudulent conveyance or other law affecting the rights of creditors
generally, the provision of this Section 14 shall in no respect limit the
obligations and liabilities of any Guarantor to the Administrative Agent and the
other Secured Parties, and each Guarantor shall remain liable to the
Administrative Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

 

-6-



--------------------------------------------------------------------------------

SECTION 15. Covenant; Representations and Warranties. Each Guarantor agrees and
covenants to, and to cause each of its Subsidiaries to take, or refrain from
taking, each action that is necessary to be taken or not taken, so that no
breach of the agreements and covenants relating to such Guarantors contained in
the Credit Agreement pertaining to actions to be taken, or not taken, by such
Guarantor or any of its Subsidiaries will result. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it and
its Subsidiaries contained in the Credit Agreement are true and correct in all
material respects (provided that representations and warranties that are
qualified by maturity shall be true and correct in all respects) (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case such representations and warranties are true and correct in
all material respects (provided that representations and warranties that are
qualified by maturity shall be true and correct in all respects) as of such
earlier date), provided that each reference in any such representation and
warranty to the knowledge of the Borrower shall, for the purposes of this
Section 15, be deemed to be a reference to such Guarantor’s knowledge.

SECTION 16. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until the Full Satisfaction of the Obligations.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower is made (including pursuant to another guaranty), or any of the Secured
Parties exercises its right of setoff, in respect of the Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this Section 16 shall survive termination of
this Guaranty.

SECTION 17. Binding Effect; Several Agreement; Assignments. Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party; and all
covenants, promises and agreements by or on behalf of each Guarantor that are
contained in this Guaranty shall bind and inure to the benefit of each party
hereto and their respective successors and permitted assigns. This Guaranty
shall become effective as to each Guarantor when a counterpart hereof executed
on behalf of each Guarantor shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon each Guarantor and
the Administrative Agent and their respective successors and permitted assigns,
and shall inure to the benefit of each Guarantor, the Administrative Agent and
the other Secured Parties, and their respective successors and permitted
assigns, except that neither the Borrower, nor the other Loan Parties shall have
the right to assign its rights or obligations hereunder or any interest herein
(and any such attempted assignment shall be void) without the prior written
consent of the Required Lenders. The Administrative Agent is hereby expressly

 

-7-



--------------------------------------------------------------------------------

authorized to, and agrees upon request of the Borrower it will, release any
Guarantor from its obligations hereunder (including its Guaranty) in accordance
with Section 9.10 of the Credit Agreement.

SECTION 18. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent hereunder and of the other Secured
Parties under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Guaranty or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Guarantor in any case shall entitle such Guarantor to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Guaranty nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors and the Administrative Agent (with the consent of the Lenders or the
Required Lenders if required under the Credit Agreement).

SECTION 19. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 20. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Borrower at the address set forth in Schedule 10.02 to the Credit
Agreement.

SECTION 21. Survival of Agreement; Severability.

(a) All covenants, agreements, representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Guaranty or any other Loan
Document shall be considered to have been relied upon by the Administrative
Agent and the other Secured Parties and shall survive the making by the Lenders
of the Loans and the issuance of the Letters of Credit by the L/C Issuer
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any other fee or amount payable under this
Guaranty or any other Loan Document is outstanding and unpaid or the Commitments
have not been terminated.

(b) In the event any one or more of the provisions contained in this Guaranty or
in any other Loan Document should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein

 

-8-



--------------------------------------------------------------------------------

shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 22. Counterparts. This Guaranty may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 17. Delivery of an executed signature page to this Guaranty by facsimile
or other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Guaranty.

SECTION 23. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty.

SECTION 24. Jurisdiction; Consent to Service of Process.

(a) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the courts of the state of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty or any other
Loan Document (other than as provided in any mortgage with respect to itself),
or for recognition or enforcement of any judgment, and each of the Parties
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Guaranty or any other Loan Document in any court referred to in
paragraph (a) of this section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notice in Section 20. Nothing in this Guaranty will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

SECTION 25. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO

 

-9-



--------------------------------------------------------------------------------

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 25.

SECTION 26. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Secured Party to or for the credit
or the account of each Guarantor against any or all the obligations of such
Guarantor now or hereafter existing under this Guaranty and the other Loan
Documents held by such Secured Party, irrespective of whether or not the
Administrative Agent or any Secured Party shall have made any demand under this
Guaranty or any other Loan Document and although such obligations may be
unmatured. The rights of each Secured Party under this Section 26 are in
addition to other rights and remedies (including other rights of setoff) which
such Secured Party may have.

SECTION 27. Taxes. The Guarantors, jointly and severally, shall gross up for and
shall indemnify the Secured Parties against Indemnified Taxes and Other Taxes to
the extent set forth in Sections 3.01 and 3.07 of the Credit Agreement.

SECTION 28. Judgment Currency.

(a) Each Guarantor’s obligation hereunder and under the other Loan Documents to
make payments in Dollars (pursuant to such obligation, the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent or the respective
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Guaranty or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against a
Guarantor in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the rate of exchange
(as quoted by the Administrative Agent or if the Administrative Agent does not
quote a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Guarantor covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any

 

-10-



--------------------------------------------------------------------------------

event not a lesser amount) as may be necessary to ensure that the amount paid in
the Judgment Currency, when converted at the rate of exchange prevailing on the
date of payment, will produce the amount of the Obligation Currency which could
have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

(c) For purposes of determining the rate of exchange for this Section 28, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

SECTION 29. Additional Guarantor Waivers and Agreements.

(a) Each Guarantor understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that such
Guarantor may have to seek reimbursement, contribution, or indemnification from
the Borrower or others based on any right such Guarantor may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by such Guarantor under this Guaranty. By executing this Guaranty, each
Guarantor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that such Guarantor will be fully liable under this
Guaranty even though the Secured Parties may foreclose, either by judicial
foreclosure or by exercise of power of sale, any deed of trust securing the
Obligations; (ii) agrees that such Guarantor will not assert that defense in any
action or proceeding which the Secured Parties may commence to enforce this
Guaranty; (iii) acknowledges and agrees that the Secured Parties are relying on
this waiver in creating the Obligations, and that this waiver is a material part
of the consideration which the Secured Parties are receiving for creating the
Obligations.

(b) Each Guarantor waives all rights and defenses (other than the defense of
payment and the benefit of any statute of limitations) that such Guarantor may
have because any of the Obligations is secured by real property. This means,
among other things: (i) the Secured Parties may collect from such Guarantor
without first foreclosing on any real or personal property collateral pledged by
the other Loan Parties; and (ii) if the Secured Parties foreclose on any real
property collateral pledged by the other Loan Parties: (A) the amount of the
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Secured Parties may collect from such Guarantor even if the
Secured Parties, by foreclosing on the real property collateral, have destroyed
any right such Guarantor may have to collect from the Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses (other than the
defense of payment and the benefit of any statute of limitations) such Guarantor
may have because any of the Obligations is secured by real property.

SECTION 30. Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the
time the Guaranty or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under

 

-11-



--------------------------------------------------------------------------------

this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 30 shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section 30 to constitute, and this Section 30 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act. For purposes of this Section 30, (i) “Qualified
ECP Guarantor” shall mean, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act and (ii) “Specified Loan Party”
means any Loan Party that is not an “eligible contract participant” under the
Commodity Exchange Act (determined prior to giving effect to this Section 30).

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty as of
the day and year first above written.

 

Guarantors ACCESS HOME HEALTH OF FLORIDA, LLC CAPITAL CARE RESOURCES, LLC
CAPITAL CARE RESOURCES OF SOUTH CAROLINA, LLC CAPITAL HEALTH MANAGEMENT GROUP,
LLC CHATTAHOOCHEE VALLEY HOME CARE SERVICES, LLC CHATTAHOOCHEE VALLEY HOME
HEALTH, LLC CHMG ACQUISITION LLC CHMG OF ATLANTA, LLC CHMG OF GRIFFIN, LLC
EASTERN CAROLINA HOME HEALTH AGENCY, LLC FHI GP, INC. FHI HEALTH SYSTEMS, INC.
FHI LP, INC. GENTIVA CERTIFIED HEALTHCARE CORP. GENTIVA HEALTH SERVICES
(CERTIFIED), INC. GENTIVA HEALTH SERVICES HOLDING CORP. GENTIVA HEALTH SERVICES
(USA) LLC GENTIVA REHAB WITHOUT WALLS, LLC GENTIVA SERVICES OF NEW YORK, INC.
GILBERT’S HOME HEALTH AGENCY, INC. each as a Guarantor By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

GILBERT’S HOSPICE CARE, LLC GILBERT’S HOSPICE CARE OF MISSISSIPPI, LLC
HEALTHFIELD HOME HEALTH, LLC HEALTHFIELD HOSPICE SERVICES, LLC HEALTHFIELD, LLC
HEALTHFIELD OF SOUTHWEST GEORGIA, LLC HEALTHFIELD OF STATESBORO, LLC HEALTHFIELD
OF TENNESSEE, LLC HEALTHFIELD OPERATING GROUP, LLC HOME HEALTH CARE AFFILIATES,
INC. HOME HEALTH CARE AFFILIATES OF CENTRAL MISSISSIPPI, L.L.C. HOME HEALTH CARE
AFFILIATES OF MISSISSIPPI, INC. HOME HEALTH CARE OF CARTERET COUNTY, LLC HORIZON
HEALTH NETWORK LLC JAVELIN HEALTHCARE HOLDINGS, LLC JAVELIN MERGER SUB, INC.
MID-SOUTH HOME CARE SERVICES, LLC MID-SOUTH HOME HEALTH AGENCY, LLC MID-SOUTH
HOME HEALTH, LLC MID-SOUTH HOME HEALTH OF GADSDEN, LLC NEW YORK HEALTHCARE
SERVICES, INC. ODYSSEY HEALTHCARE AUSTIN, LLC ODYSSEY HEALTHCARE DETROIT, LLC
ODYSSEY HEALTHCARE FORT WORTH, LLC ODYSSEY HEALTHCARE GP, LLC ODYSSEY HEALTHCARE
HOLDING COMPANY ODYSSEY HEALTHCARE, INC. ODYSSEY HEALTHCARE LP, LLC ODYSSEY
HEALTHCARE OF AUGUSTA, LLC ODYSSEY HEALTHCARE OF FLINT, LLC ODYSSEY HEALTHCARE
OF MARION COUNTY, LLC each as a Guarantor By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

ODYSSEY HEALTHCARE OF SAVANNAH, LLC ODYSSEY HEALTHCARE OF ST. LOUIS, LLC OHS
SERVICE CORP. PHHC ACQUISITION CORP. QC-MEDI NEW YORK, INC. QUALITY CARE-USA,
INC. TAR HEEL HEALTH CARE SERVICES, LLC TOTAL CARE HOME HEALTH OF LOUISBURG, LLC
TOTAL CARE HOME HEALTH OF NORTH CAROLINA, LLC TOTAL CARE HOME HEALTH OF SOUTH
CAROLINA, LLC VAN WINKLE HOME HEALTH CARE, INC. VISTACARE, LLC VISTACARE OF
BOSTON, LLC VISTACARE USA, LLC VISTA HOSPICE CARE, LLC WIREGRASS HOSPICE CARE,
LLC WIREGRASS HOSPICE LLC WIREGRASS HOSPICE OF SOUTH CAROLINA, LLC ABC HOSPICE,
LLC ALPINE HOME HEALTH CARE, LLC ALPINE HOME HEALTH II, INC. ALPINE HOME HEALTH,
INC. ALPINE RESOURCE GROUP, INC. AMERICAN HOMECARE MANAGEMENT CORP. AMERICAN
HOSPICE, INC. ASIAN AMERICAN HOME CARE, INC. BETHANY HOSPICE, LLC CALIFORNIA
HOSPICE, LLC CHAPARRAL HOSPICE, INC. COLORADO HOSPICE, L.L.C. each as a
Guarantor By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

FAITH HOME HEALTH AND HOSPICE, LLC FAITH IN HOME SERVICES, L.L.C. FIRST HOME
HEALTH, INC. GEORGIA HOSPICE, LLC GIRLING HEALTH CARE SERVICES OF KNOXVILLE,
INC. GIRLING HEALTH CARE, INC. HARDEN CLINICAL SERVICES, LLC HARDEN HC TEXAS
HOLDCO, LLC HARDEN HEALTHCARE HOLDINGS, INC. HARDEN HEALTHCARE SERVICES, LLC
HARDEN HEALTHCARE, LLC HARDEN HOME HEALTH, LLC HARDEN HOME OPTION, LLC HARDEN
HOSPICE, LLC HAWKEYE HEALTH SERVICES, INC. HOMECARE PLUS, INC. HORIZON HEALTH
CARE SERVICES, INC. HOSPICE CARE OF KANSAS AND MISSOURI, L.L.C. HOSPICE CARE OF
KANSAS, L.L.C. HOSPICE CARE OF THE MIDWEST, L.L.C. IOWA HOSPICE, L.L.C.
ISIDORA’S HEALTH CARE, INC. LAKES HOSPICE, L.L.C. LIGHTHOUSE HOSPICE — COASTAL
BEND, LLC LIGHTHOUSE HOSPICE — METROPLEX, LLC LIGHTHOUSE HOSPICE — SAN ANTONIO,
LLC LIGHTHOUSE HOSPICE MANAGEMENT, LLC LIGHTHOUSE HOSPICE PARTNERS, LLC MISSOURI
HOME CARE OF ROLLA, INC. NURSING CARE - HOME HEALTH AGENCY, INC. each as a
Guarantor By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

OMEGA HOSPICE, LLC SATURDAY PARTNERS, LLC THE AMERICAN HEARTLAND HOSPICE CORP.
THE HOME OPTION, LLC THE HOME TEAM OF KANSAS, LLC VOYAGER HOME HEALTH, INC.
VOYAGER HOSPICECARE, INC. WE CARE HOME HEALTH SERVICES, INC. each as a Guarantor
By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President FAMILY
HOSPICE, LTD. FHI MANAGEMENT, LTD. each as a Guarantor By:   FHI GP, Inc., its
general partner By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President ODYSSEY
HEALTHCARE OPERATING A, LP ODYSSEY HEALTHCARE MANAGEMENT, LP ODYSSEY HEALTHCARE
OPERATING B, LP each as a Guarantor By:   Odyssey Healthcare GP, LLC, its
general partner By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

VOYAGER ACQUISITION, L.P. as a Guarantor By:   American Hospice, Inc., its
general partner By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Diane Rolfe

  Name:   Diane Rolfe   Title:   Director

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

EXHIBIT A

to the Guaranty

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

 

 

     

 

     

 

     

 

     

Ladies and Gentlemen:

Reference is made (i) to that certain Credit Agreement dated as of October 18,
2013 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Gentiva Health
Services, Inc., a Delaware corporation (the “Borrower”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and Barclays Bank PLC, as Administrative Agent, Swing Line Lender and L/C
Issuer, (ii) to that certain that certain Security Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), dated as of October 18, 2013 among the
Borrower, the Guarantors party thereto and the Administrative Agent and (iii) to
that certain Guaranty (the “Guaranty”) dated as of October 18, 2013 among the
Guarantors and the Administrative Agent. Capitalized terms used and not defined
herein are used with the meanings assigned to such terms in the Credit Agreement
or the Security Agreement, as applicable.

This Joinder Agreement supplements (i ) the Security Agreement and (ii) the
Guaranty and is delivered by the undersigned, [                    ] (the “New
Pledgor”), pursuant to Section 3.5 of the Security Agreement and Section 6.12(a)
of the Credit Agreement. The New Pledgor hereby agrees to be bound as a
Guarantor and as a Pledgor party to the Security Agreement by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. The New Pledgor also hereby
agrees to be bound as a party by all of the terms, covenants and conditions
applicable to it set forth in the Guaranty as to the same extent that it would
have been bound if it had been a signatory to the Guaranty on the date of the
Guaranty. Without limiting the generality of the foregoing, the New Pledgor
hereby (i) grants and pledges to the Administrative Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or

 

Ex. A-1



--------------------------------------------------------------------------------

otherwise) of the Obligations, a Lien on and security interest in, all of its
right, title and interest in, to and under the Pledged Collateral and expressly
assumes all obligations and liabilities of a Guarantor and Pledgor thereunder
and (ii) absolutely, unconditionally, irrevocably, jointly and severally
guarantees, as a guaranty of payment and performance, as a primary obligor and
not as a surety, and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all of the
Obligations. The New Pledgor hereby agrees to each of the covenants applicable
to the Pledgors contained in the Security Agreement and the Credit Agreement.

Annexed hereto are a Perfection Certificate and supplements to each of the
schedules to the Credit Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

All notices, requests and demands to or upon the New Pledgor, the Administrative
Agent or any Lender shall be governed by the terms of Section 20 of the
Guaranty.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Ex. A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:  

 

  Name:   Title:

AGREED TO AND ACCEPTED:

 

BARCLAYS BANK PLC, as Administrative Agent By:  

 

Name:   Title:  

[Perfection Certificate and schedules to be attached]

 

Ex. A-3